EXHIBIT 10.3

DAYSTAR TECHNOLOGIES, INC.

SENIOR SECURED FIXED RATE NOTE DUE 2007

 

No. 001

   June 15, 2007

$4,000,000

  

FOR VALUE RECEIVED, the undersigned, DAYSTAR TECHNOLOGIES, INC., a Delaware
corporation (herein called the “Company”), hereby promise to pay to LC CAPITAL
MASTER FUND, LTD. (the “Purchaser”), or registered assigns (collectively, with
the Purchaser, the “Holders”), the principal sum of FOUR MILLION UNITED STATES
DOLLARS (or so much thereof as shall not have been prepaid) on December 15, 2007
with interest (computed on the basis of a year of 360-days payable for the
actual number of days elapsed including the first day but excluding the last
day) (a) on the unpaid balance thereof on each Interest Payment Date (as defined
in the Loan Agreement referred to below) at the rate per annum equal to the
Applicable Rate (as defined in the Loan Agreement referred to below), from the
date hereof until the principal hereof shall have become due and payable and (b)
to the extent permitted by law, upon the occurrence and during the continuation
of an Event of Default (as defined in the Loan Agreement referred to below), on
any principal (at the Applicable Price (as defined in the Loan Agreement
referred to below)) or interest, if any, payable on each Interest Payment Date
(or, at the option of the registered holder hereof, on demand), at a rate per
annum from time to time equal to the default rate set forth in Section 2.4(b) of
the Loan Agreement referred to below.

Payments of principal of, interest on and any Applicable Prepayment Premium with
respect to this Note are to be made in lawful money of the United States of
America as provided in the Loan Agreement referred to below.

This Note is one of a series of Senior Secured Fixed Rate Notes (herein called
the “Notes”) issued pursuant to the Loan Agreement of even date herewith (as
from time to time amended, the “Loan Agreement”), among the Company, the
Subsidiary Guarantors party thereto from time to time, the Purchaser and Lampe,
Conway & Co., LLC as Agent for the Holders and is entitled to the benefits
thereof. This Note is subject to the terms and conditions of the Loan Agreement
and in the case of a perceived conflict between this Note and the Loan
Agreement, the provision of the Loan Agreement shall govern.

Payment of the principal (at the Applicable Price (as defined in the Loan
Agreement)), if any, of and interest on this Note has been guaranteed by certain
Guarantors in accordance with the terms of the Guaranties (as defined in the
Loan Agreement).

As provided in the Loan Agreement, upon surrender of this Note for transfer,
duly endorsed, or accompanied by a written instrument of transfer duly executed,
by the holder hereof or such holder’s attorney duly authorized in writing, a new
Note for a like principal amount will be issued to the transferee.



--------------------------------------------------------------------------------

This Note is subject to prepayment at the times and on the terms specified in
the Loan Agreement, but not otherwise.

If an Event of Default, as defined in the Loan Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price and with the effect provided in the Loan
Agreement.



--------------------------------------------------------------------------------

This Note shall be construed and enforced in accordance with, and the rights of
the parties shall be governed by, the law of the State of New York excluding
choice-of-law principles of the law of such State that would require the
application of the laws of a jurisdiction other than such State.

 

DAYSTAR TECHNOLOGIES, INC. By:  

/s/ Stephan J. De Luca

Name:   Stephan J. De Luca Title:   Chief Executive Officer